Citation Nr: 1639078	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to death pension.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits based on service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran's DD Form 214 (Certificate of Release or Discharge from Active Duty) is not of record.  According to information obtained from the Department of Veterans Affairs (VA) Beneficiary Identification Records Locator Subsystem (BIRLS), he served on active duty in the U.S. Army from November 1987 to May 1988.  BIRLS also reflects that he died in December 2009.  Although not independently corroborated on the record (e.g., by virtue of a marriage certificate), the Board will accept for present purposes that the appellant is the Veteran's surviving spouse.  See 38 C.F.R. §§ 3.50, 3.204(a)(1) (2015).

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The record reflects that the appellant was scheduled for a hearing before a Decision Review Officer at the ROIC in November 2010, in connection with the present appeal.  However, she failed to appear.

According to the BVA's Veterans Appeals Control and Locator System (VACOLS), the appellant also failed to appear for a Board hearing scheduled in August 2015.  Because no prior motion for postponement was received, her request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In her April 2010 notice of disagreement (NOD), the appellant advanced argument to the effect that the Veteran's death was due to exposure to herbicides (specifically, Agent Orange) during service in the Panama Canal Zone.  In the Board's view, her statements in that regard can reasonably be construed as expressing dissatisfaction with the agency of original jurisdiction's (AOJ's) implicit determination in April 2010 that she was not entitled to DIC benefits based on service connection for the cause of the Veteran's death.  Thus far, she has not been furnished a statement of the case (SOC) addressing that issue.  See, e.g., 38 C.F.R. § 19.29 (2015).  This matter is discussed in further detail, below.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of the appellant's entitlement to death pension.  For the reasons set forth below, the matter of her entitlement to DIC benefits based on service connection for the cause of the Veteran's death is being REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran and the appellant were married in May 2009, less than one year prior to his death.

2.  The appellant does not allege, and the evidence does not reflect, that a child was born of her marriage to the Veteran, or was born to them before the marriage.


CONCLUSION OF LAW

The appellant's claim for death pension is without legal merit.  38 U.S.C.A. §§ 1541 (West 2014); 38 C.F.R. §§ 3.54, 3.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish entitlement to death pension.  She maintains that in addition to his period of active duty in the Army from November 1987 to May 1988, the Veteran also had wartime service; specifically, in the National Guard from July 1988 to August 1999, to include during the Persian Gulf War.  38 C.F.R. § 3.2(i) (2015).  She reports that she and the Veteran were married in May 2009, that he died in December 2009, and that no children were born to them.  See VA Form 21-534 (Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) dated in January 2010.

Under applicable law, a veteran's surviving spouse may under some circumstances qualify for death pension.  See 38 U.S.C.A. § 1541 (West 2014).  However, no such pension may be paid unless, among other things, the surviving spouse was married to the veteran: (1) for one year or more; (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of a surviving spouse of a Veteran of the Persian Gulf War, before January 1, 2001.  38 U.S.C.A. § 1541(f) (West 2014); 38 C.F.R. § 3.54 (2015).

Following review of the evidence in this case, and the applicable law and regulations, it is the Board's conclusion that the appellant's claim for death pension must be denied as a matter of law.  The appellant has reported that she and the Veteran were married in May 2009, less than one year prior to his death.  She has also reported that a child was not born of her marriage to the Veteran, or born to them before the marriage.

As noted previously, the appellant's marriage to the Veteran is not independently corroborated on the record (e.g., by virtue of a marriage certificate).  See Introduction, supra.  However, the Board will accept for present purposes that she is the Veteran's surviving spouse.  See 38 C.F.R. § 3.204(a)(1) (2015) (providing, in pertinent part, that VA may accept a claimant's statements with respect to marriage, birth of a child, or death of a dependent without corroborating evidence where, as here, the claimant resides within a state; the claimant's statement on its face does not raise a question of its validity; the statement does not conflict with other evidence of record; and there is no reasonable indication, in the claimant's statement or otherwise, of fraud or misrepresentation).

Accepting the facts reported by the appellant as true, death pension cannot be paid.  The law does not permit it.  Based on the information provided, the appellant was married to the Veteran after January 1, 2001, for less than one year, and no children were born to them.  Under those circumstances, the basic eligibility requirements for death pension have not been met.  In such cases, where the evidence is not in dispute, and the law is dispositive, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).

On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The claim for death pension is denied.


REMAND

As discussed above, the appellant has filed a timely NOD with respect to the matter of her entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  See Introduction, supra.  To date, no SOC as to that issue has been furnished.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that when an appellant files a timely NOD as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the issue for the issuance of an SOC.

For the reasons stated, this matter is REMANDED for the following actions:

Unless the claim is resolved by granting the benefits sought, or the NOD is withdrawn, furnish an SOC to the appellant and her representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the appellant's entitlement to DIC benefits based on service connection for the cause of the Veteran's death.  The issue should be certified to the Board for appellate review if, and only if, a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


